Citation Nr: 0205528	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  98-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability with degenerative changes and degenerative disc 
disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from April 1955 to April 1978.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In January 2001, the Board denied the 
veteran's request for an increased rating.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (the Court).  In April 2001, the 
Court issued an Order vacating the January 2001 Board 
decision and remanding the matter to the Board for 
development consistent with a March 2001 Motion for Remand 
and to Stay Proceedings (Motion).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The manifestations of the veteran's low back disability 
with degenerative changes and degenerative disc disease 
include symptoms of limitation of motion and pain complaints; 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings with little intermittent relief are not 
shown in the record.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a low back disability with degenerative changes 
and degenerative disc disease have not been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.7 and Part 4, including 4.71a, Diagnostic Code 
5293 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2001, the Board denied the veteran's request for 
an increased rating for a low back disability with 
degenerative changes and degenerative disc disease (low back 
disability).  Upon appeal to the Court, the Board's decision 
was vacated, and the case is now back before the Board for 
development consistent with the March 2001 Motion.  The Board 
has reviewed the Motion, which indicates that the Board's 
earlier decision failed to discuss the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The Board observes that during the pendency of the veteran's 
appeal, the VCAA became effective.  Pub. L. No. 106-475, 114 
Stat. 2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  This 
law applies to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice).  The Board observes that the veteran was provided 
adequate notice of the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in a February 1998 rating decision, a March 1998 
statement of the case and in June 1999, May 2000 and July 
2000 supplemental statements of the case.  The Board also 
finds that the RO made satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
which contains all relevant medical records, including 
service medical records, private treatment records and VA 
medical records.  The Board observes that the veteran was 
afforded several VA examinations, held in August 1997, August 
1998, April 1999 and in March 2000, and a hearing held in 
June 1998.  There is no indication in the claims file of 
additional relevant records that have not yet been obtained 
for this matter.  As such, the Board finds that all relevant 
facts have been sufficiently developed and that no further 
development is required to comply with the duty to assist the 
veteran in obtaining the evidence pertinent to his claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2001) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
disability.   The Board has identified nothing in this 
historical record to suggest that the current evidence of 
record is not adequate to fairly determine the rating to be 
assigned for this disability.  Moreover, the Board concludes 
that this case presents no evidentiary considerations that 
warrant an exposition of the remote clinical history and 
findings.

The veteran was afforded several VA examinations between 
August 1997 and March 2000.  At all of them, his complaints 
consisted of constant low back pain, aggravated by any 
activity, that at times radiated all the way down either or 
both legs to his feet.  He has also noted numbness and 
weakness on occasion.  He has indicated that this pain causes 
him to limp, on either the right or left.  He stated in April 
1999 that he had begun to wear a back brace.  By March 2000, 
although it had not been prescribed for him, the veteran had 
also begun to use a cane.

A VA examination of the veteran was conducted in August 1997.  
The examiner observed the veteran walking at a normal pace 
with a slight forward lean, that he was able to get on and 
off of the examination table, and that he hesitated as he 
assumed a supine position and as he rose, but that he could 
do so without turning into the decubitus position.  He noted 
that the spine appeared normal, except for a slight 
flattening of the lumbar lordosis.  He measured lumbar range 
of motion at forward flexion to 50 degrees, hyperextension to 
15 degrees and lateral bending to 30 degrees, bilaterally; 
the most limited was rotation, at 40 degrees to the right and 
30 degrees to the left.  He observed slight bilateral sciatic 
tenderness.  Straight leg lifting bilaterally caused pain at 
45 degrees.  There was normal sensation in the lower 
extremities, and fully active and symmetrical deep tendon 
reflexes.  He diagnosed chronic low back pain, likely due to 
osteoarthritis, and ordered a computerized tomography (CT) 
scan to rule out spinal stenosis.  

In an April 1998 letter, A.R.K., D.C., M.D., noted that in 
seven years of treatment, he had observed an overall increase 
in the frequency and intensity of the veteran's lumbar and 
sciatic symptoms, and in the last two years, with the 
advancement of the degenerative process, his symptoms had 
become more constant and severe.  He said that the veteran's 
ability to move freely had lessened, and that lower back 
instability would continue to worsen.  He also wrote a June 
1998 note to excuse the veteran's jury duty, stating that 
with degenerative disc disease, lengthy periods of sitting 
would not be in his best interest.

A local hearing was conducted in June 1998, where the veteran 
gave detailed testimony in support of his claim, stating that 
he had constant pain and daily muscle spasms.  He also 
indicated that he could only reach to his knees, and that he 
had to limp rather than walk normally.  

At an August 1998 VA orthopedic examination, the examiner 
observed: (1) a slight right limp; (2) bilateral tenderness 
in the upper and lower lumbar regions of the paralumbar 
musculature; (3) no muscle spasm; (4) complaints of some 
discomfort in the upper and lower lumbar regions on midline 
percussion; (5) some bilateral tenderness in the posterior 
superior iliac spine region and in the left mid-buttock 
region; (6) active and symmetric, bilateral, deep tendon 
reflexes; and (7) positive straight leg raising on the right 
at 60 degrees with thigh discomfort, and on the left at 70 
degrees.  The examiner noted that an August 1997 lumbar spine 
x-ray report documented minimal spondylosis, while the 
September 1997 lumbar spine CT scan showed a minimal L2-3 
disc bulge, minimal prominence ligamentum flavum at L3-4 with 
minimal disc bulge and an L5-S1 central disc herniation.  

At an April 1999 VA examination, the examiner observed that 
the veteran walked slowly, but without an antalgic gait.  He 
noted that he could heel walk, but would not hop, and that he 
could not toe walk, stating that he had a sore right foot.  
The examiner noted that he was able to do a one-half squat 
and to tandem walk without assistance, but that he wavered 
and appeared off-balance.  He observed that calf size was 
equal, with no evidence of muscle wasting or weakness.  He 
noted that lumbar lordosis was preserved and that the spine 
otherwise appeared normal.  There was lumbar area tenderness, 
but no muscle spasm.  He measured forward flexion to 60 
degrees, extension to 10 degrees, lateral bending to 20 
degrees left and 15 degrees right, and rotation to 45 degrees 
bilaterally.  Straight leg raising caused pain at 45 degrees 
right and 70 degrees left.  Deep tendon reflexes were intact, 
including the knees and ankles.  The examiner noted that 
without assistance, the veteran assumed the supine position 
and arose from it without assuming the decubitus position.  
He diagnosed chronic low back pain with some mild disc 
disease.

The veteran submitted VA medical records dated from July 1994 
to May 2000, but most did not reflect back treatment.  In 
October 1999, he complained of lumbar pain radiating to the 
sacroiliac joint with pain and numbness down the lower 
extremities.  The physician noted back pain on straight leg 
raising.  In February 2000, his gait was positive for 
spasticity, and he classified his pain as a 9 on a scale of 1 
to 10.

At a March 2000 VA orthopedic examination, the veteran had a 
slight left limp.  There was some tenderness to palpation 
about the left upper thoracic parathoracic musculature and 
the mid left lumbar paravertebral musculature.  On the right, 
there was slight plus tenderness of the parathoracic and 
paralumbar musculature and some left mid-buttock tenderness.  
There was pain noted on midline percussion of the upper 
thoracic plus lumbar spine region.  The examiner noted that 
there were no findings of muscle spasm.  Deep tendon reflexes 
were two plus and symmetric, bilaterally.  On seated straight 
leg raising on the right, there was right low back pain at 80 
degrees and on the left at 70 degrees.  Sensory exam to 
pinwheel was normal in both lower extremities.  Thoracolumbar 
spine range of motion included flexion to 70 degrees, 
extension to 20 degrees, side bending to 20 degrees right and 
25 degrees left, all with pain at the terminal degrees.  The 
diagnosis was a lumbar spine with mild degenerative joint 
disease.  The examiner rated functional impairment as mild, 
with a negligible loss of range of motion of the 
thoracolumbar spine in degrees as compared to normal loss of 
range of motion at the veteran's age. 

At a March 2000 VA neurological examination, straight leg 
raising was 30 degrees bilaterally in a seated position, and 
about the same in the supine position.  Triple flexion caused 
low back pain, and leg abduction produced pain in the 
posterior hip areas and back.  There was tenderness at L4-5 
and L5-S1, mild weakness on right ankle dorsiflexion, and 
moderate weakness of dorsiflexion, eversion and inversion of 
the left foot and toes.  There were symmetric reflexes at the 
knees and ankles.  After a March 2000 electromyogram (EMG) 
and nerve conduction study, the examiner said there was no 
show of root disease sufficient to cause denervation, no loss 
of reflexes and no documented laboratory abnormality.

Disability ratings are determined by evaluating the extent to 
which a service-connected disability adversely affects the 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14 (2001).  If two ratings are applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  A rating may require reevaluation in 
accordance with changes in a condition.  It is therefore 
essential, when determining the level of current impairment, 
that a disability is considered in the context of its entire 
recorded history.  38 C.F.R. § 4.1.  The present level of 
disability, however, is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, because of damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays anatomical damage and 
functional loss with respect to these elements.  The 
functional loss may be because of:  (1) the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures; (2) deformity, adhesions, defective 
innervation or other pathology; or (3) pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable or maligned joints, 
resulting from a healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).  The factors involved in evaluating and rating joint 
disabilities include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, and pain on 
movement.  See 38 C.F.R. § 4.45.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling under Diagnostic Code 
(DC) 5010-5292.  38 C.F.R. § 4.71a.  Under DC 5010, arthritis 
due to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under DC 5003.  Per DC 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  As the veteran's low back 
disability was rated at 40 percent under DC 5292 for 
limitation of motion, the Board finds that a separate rating 
assigned pursuant to DC 5003 is not for application.  See 
VAOPGCPREC 9-98; VAOPGCPREC 36-97.

The Board must consider whether other codes may apply to 
provide a rating in excess of 40 percent.  A 40 percent 
rating is the highest available under DC 5292 (limitation of 
motion of the lumbar spine), DC 5294 (sacro-iliac injury) and 
DC 5295 (lumbosacral strain).  The Board observes that a 
rating in excess of 40 percent is available where there is 
complete bony fixation (ankylosis) of the spine (DC 5286), 
unfavorable ankylosis of the lumbar spine (DC 5289) or 
residuals of a fractured vertebra (DC 5285).  Id.  As there 
is no evidence before the Board of any of these conditions in 
the veteran, however, these codes are not for application.  

The Board finds that the veteran's low back disability may be 
evaluated for a rating in excess of 40 percent under DC 5293.  
Under DC 5293, a 60 percent disability evaluation is for 
assignment where intervertebral disc syndrome is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain on motion and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2001).  A 40 percent 
evaluation is applicable where it is severe with recurring 
attacks and with intermittent relief.  Id.  The Board finds 
that the evidence does not establish a level of disability 
sufficient to warrant a 60 percent evaluation under DC 5293.  
VA examination findings show a limited lumbar spine range of 
motion, but on repeated examination, deep tendon reflexes are 
active and there is no finding of muscle spasm.  While the 
veteran noted pain and intermittent numbness in March 2000, 
testing did not show root disease sufficient to produce 
denervation, and there was no loss of reflexes.  Given this 
level of symptomatology, the Board finds that a disability 
evaluation under DC 5293 at 40 percent and no more is 
appropriate.  

The Board has considered the possibility of a rating in 
excess of 40 percent under DC 5293 in light of the veterans' 
pain and weakness complaints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran clearly suffers from pain 
associated with his low back disability, and the Board notes 
that he has complained that virtually any activity aggravates 
his pain.  VA examination records reflect some loss of range 
of motion of the lumbar spine, and diagnostic tests have 
revealed degenerative changes.  While recognizing these 
findings, the Board notes that the record does not 
demonstrate any resulting additional functional loss due to 
pain, weakness, incoordination or fatigue to more nearly 
approximate the criteria for a higher rating under DC 5293.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45 (2001); DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOGCPREC 36-97.  The Board finds that 
the currently assigned 40 percent rating adequately 
contemplates these complaints.

The Board acknowledges that the veteran's low back disability 
renders him unable to participate in many activities.  There 
has been no showing, however, that this disability has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the currently assigned rating; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggestive of an 
unusual disability picture, development in accord with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 4.1 (2001); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In reaching the foregoing determination, the Board considered 
the complete history of the veteran's low back disability, 
including its current clinical manifestations and effect on 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 
(2001).  The Board finds that the preponderance of the 
evidence is against the claim; therefore, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased evaluation for a low back 
disability with degenerative changes and degenerative disc 
disease is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

